PER CURIAM.
The defendant, Walter E. Hutchinson, is an attorney admitted to practice in Oregon. On June 5, 1956, in the district court of Utah for Davis county he entered a plea of guilty to the crime of perjury in the second degree, and was sentenced to serve six months in jail and to pay a fine of $500. Defendant did *37not appeal from said judgment and upon payment of the fine, the jail sentence was suspended.
Based on said conviction, the Board of Governors of the Oregon State Bar filed a complaint charging the defendant with unprofessional conduct and referred the matter to a trial committee. The defendant filed an answer in which, in effect, he admitted his conviction of perjury and alleged in some detail the circumstances under which the crime was committed. Defendant’s answer concluded with an allegation that although his conduct may have been imprudent, it was not unethical nor intended to injure or deceive the court in which it was committed.
At the trial of the charge the defendant did not appear either in person or by counsel. The trial committee found that the defendant had been convicted of a misdemeanor involving moral turpitude and recommended his permanent disbarment.
The Board of Governors adopted the findings and recommendations of the trial committee and recommends to this court that the defendant be permanently disbarred. The defendant has not petitioned this court to review the recommendations or to reverse or modify the same.
We have reviewed the record in this cause and approve the findings and recommendations of the Board of Governors.
The defendant is permanently disbarred.